The arbitration agreement provided that the arbitration award should be either filed in the office of the clerk of the Supreme Court, Queens County, or delivered to the. landlord and tenant at addresses set forth in the agreement. The award was never filed, but the landlord claims that a copy of the award was delivered to the tenant. The tenant denies that such a copy has ever been delivered. This raises an issue of fact which should await trial. In our opinion, if the award of the arbitrator had been delivered, as contended by the landlord, it would be conclusive on the issue as to the excessiveness of the rent. (See, also. Estro Chemical Co. v. Falk, 303 N. Y. 83, 87.) Nolan, P. J., Carswell, Johnston. Wenzel and Schmidt, JJ., concur. [See post, p. 931.]